ORDER
PER CURIAM.
Daniel Akers (“Defendant”) was convicted of robbery in the second degree, in violation of section 569.030.1 Defendant was sentenced as a prior and persistent offender, pursuant to section 558.016, based on two prior felony convictions from Illinois and California. On appeal, Defendant argues the trial court erred in sentencing him as a prior and persistent offender because the State failed to establish that his prior felony conviction from California qualified as a felony in Missouri under section 568.016. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. All further statutory references are to RSMo 2000 as supplemented, unless otherwise indicated.